DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed December 07, 2021 claims 11, 12 and 14-20 have been amended. Claims 12, 13, 18 and 20 are rejoined since they are now dependent on an elected claims. Claims 1 through 10 are withdrawn from consideration. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed December 07, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 112





The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 and 19 fail to comply with the written description requirement in that the specification of the present application as originally filed does not provide support for sensors being microelectromechanical system devices, specifically for the sensors being at least one of an accelerometer, a gyroscope, an electrical switch or an energy harvester. Though the specification provides support for forming an electronic device which was a sensor, an accelerometer, a gyroscope, an electrical switch or an energy harvester the specification does not provide support for a sensor being an accelerometer, a gyroscope, an electrical switch or an energy harvester.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a variety of different three-dimensional surfaces that have different curvatures and different orientations” in claim 11 is a relative term which renders the claim indefinite. The term “variety” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are indefinite because it is not clear how many different three-dimensional surfaces are required in order to constitute a “variety”.

Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks ‘101 (U.S. Patent Publication No. 2016/0202101).
	In the case of claims 11, 14 and 20, Sparks ‘101 teaches process for fabricating a monolithic structure in the form of a sensor structure by additive manufacturing wherein the fabrication was performed using a generated CAD file/model (Abstract and Page 2 Paragraph 0023). Sparks ‘101 further teaches that the monolithic structures were electronic devices in the form of sensors/microelectromechanical systems having a variety of different three-dimensional surfaces that had different curvatures and different orientations in that the sensors comprised diaphragms and/or tubes (Page 2 Paragraph 0024). Sparks ‘101 further teaches that the monolithic/sensor structure comprised a support structure integrated with a plurality of physical structures having a plurality of 3-dimensional surfaces one of which was cured and at least two surfaces had varying orientations with respect to an external surface of the monolithic structure in the form of tubes and/or diaphragms (Page 2 Page 2 Paragraphs 0024-0028 and Page 5 Paragraph 0046). Sparks ‘101 teaches that the structures had sizes in the range of 20 micrometers or less (Page 6 Paragraph 0049), which overlapped with the required range of 0.1 to 5000 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.

	As for claim 15, Sparks ‘101 teaches that the electronic device/sensor structures were an array containing a plurality of devices/sensor forming a monolithic panel of the sensor structures (Page 5 Paragraph 0047).
	As for claim 17, Sparks ‘101 teaches that the material used to form the structures included chemically reactive material in the form of titanium or zirconium (Page 2 Paragraph 0024).
	As for claim 18, Sparks ‘101 teaches an embodiment wherein the sensor was a Lorentz-force resonating sensor structure 50 comprised of a filament/fixation point 78 connecting two surfaces in the form of a frame 74 and a tube 72 (Pages 4 Paragraphs 0038-0039 and Figures 9A and 9B).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks ‘101 as applied to claims 14 and 15 above, and further in view of Premachandran et al (U.S. Patent # 8,729,695).
	The teachings of Sparks ‘101 as it applies to claims 14 and 15 have been discussed previously and is incorporated herein. 
	In the case of claim 16, as was discussed previously Sparks ‘101 teaches having formed a monolithic panel having a plurality of sensors/electronic devices used in forming MEMS 
	Premachandran teaches a method for fabricating a wafer level comprised of a MEMS device wafer bonded to a cap wafer (Abstract) wherein the cap wafer comprised a plurality of devices in the form of electrical interconnects (Column 15 Lines 22-55). Premachandran teaches that the cap wafer protected the MEMS device (Column 4 Lines 10-19) and further teaches an embodiment wherein the cap wafer was bonded to an array of MEMS devices (Column 17 Lines 50-56 and Figure 7A).
	Based on the teachings of Premachandran, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have bonded the monolithic panel of Sparks ‘101 to another electronic panel such as cap wafer in order to protect the monolithic/sensor panel of Sparks ‘101.
	As for claim 19, Sparks ‘101 does not teach that the microelectromechanical devices was one of an accelerometer, a gyroscope, an electrical switch and an energy harvester.
	Premachandran teaches that known MEMS devices included sensors such as accelerometer and gyroscopes (Column 3 Lines 59-63).
	Based on the teachings of Premachandran, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the sensors/MEMS devices of Sparks ‘101 as either an accelerometer or a gyroscope because these were known MEMS devices in the art and therefore one of ordinary skill would have had a reasonable expectation in the combination.

Conclusion
	Claims 11 through 20 have been rejected. Claims 1 through 10 are withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712